DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Claims 27-51 are currently being examined.  Claims 1-26 were canceled in a preliminary amendment.


Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
  
Claims 27-51 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 27, 28, 30, 31, 36, and 48 each contains a limitation that recites the phrase "in particular”. The phrase "in particular
Claims 35, 41, and 42 each contains a limitation that recites the word "preferably”. The phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the word are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 36 and 43 are rejected because each appears to be an independent claim based on the language of its respective preamble. However, an independent claim cannot refer to any other claim. Claims 36 contains a limitation with the phrase “according to Claim 27” and Claim 43 contains a limitation with the phrase “according to Claim 36”.  Claims 36 and 43 must be amended to include all of the claim limitations of the claims to which they refer; otherwise, the claim should be canceled. Alternatively, the claims may be written in proper dependent claim format if the claim is not intended to be an independent claim.
Claims 50 and 51 are rejected because each appears to be an independent claim based on the language of its respective preamble. However, an independent claim cannot refer to any other claim. Claims 50 and 51 each contain a limitation with the phrase “as defined in claim 43”.  Claims 50 and 51 must be amended to include all of the claim limitations of the claims to which they refer; otherwise, the claim should be canceled. Alternatively, the claims may be written in proper dependent claim format if the claim is not intended to be an independent claim.
Claims 29, 31, 33, 34, 37-40, 44, 46, 47, and 49 are rejected as being dependent upon a rejected base claim.

Allowable Subject Matter
Independent Claims 27, 36, 43, 50, and 51 would be allowable provided that all of the 35 U.S.C. 112(b) claim rejections set forth above are satisfactorily resolved.  These independent claims would be allowable on the basis that these claims and their respective limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS RANDAZZO whose telephone number is (313)446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        March 29, 2022